Case 8:21-cv-00338-CJC-ADS Document 23-4 Filed 05/12/21 Page 1 of 6 Page ID #:138




                         Exhibit 2
 Case 8:21-cv-00338-CJC-ADS Document 23-4 Filed 05/12/21 Page 2 of 6 Page ID #:139




                   Krysta Kauble Pachman
                   Partner
                   Los Angeles
                   (310) 789-3118
                   kpachman@susmangodfrey.com



Overview

Krysta Pachman represents plaintiffs and defendants in high-stakes commercial litigation, including class
actions, patent cases, trademark & copyright matters, and other disputes. Ms. Pachman has a track record
of obtaining trial wins, favorable settlements and arbitration victories for her clients, who range from small
businesses and individuals to Fortune 500 companies.



   “Krysta absorbed a lot of technical information, digested it, and helped the team understand the
   challenges with our case. [She] developed and recommended strategies and stood [her] ground
   when the other side and their expert tried to bully [her]. Krysta’s professionalism and skill was
   essential to the outcome we received from the panel.”
    – Denise M. Buffington, Director, Federal Regulatory Affairs & Corporate Counsel,
   Kansas City Power & Light Company



In 2021 Ms. Pachman was appointed to serve as co-lead counsel in the Blackbaud Data Breach Class
Action. She will lead a class action brought over a data breach involving cloud management software firm
Blackbaud. Ms. Pachman represents a class of plaintiffs who are suing Blackbaud for negligence, as well as
violations of California’s Consumer Privacy Act and other state law statutes. The leadership team is being
hailed as ‘most diverse leadership team ever’ in data breach class action.

In the landmark copyright action, Ferrick, et al. v. Spotify USA, Ms. Pachman was an integral part of a trial
team that secured a settlement valued at more than $100 million dollars, including a $43.45 million cash
settlement fund and an agreement to pay future royalties to settle a class-action lawsuit with Spotify
brought on behalf of music copyright owners. This case made national news, receiving press
from Billboard, Forbes, and Reuters.

Ms. Pachman was also part of a team that secured a $40 million settlement for a class of derivatives
traders in Timber Hill v. Pershing Square Capital Management, L.P., et al. Timber Hill alleged Defendants
violated federal securities laws through their illicit insider trading and front-running scheme that damaged
Timber Hill and other investors by artificially deflating the value of options and equity forwards traded by
Timber Hill and Class Members. This is the largest ever stand-alone options settlement and the largest
ever Section 20A options settlement.

Ms. Pachman played a key role in Schulein, et al. v. Petroleum Development Corp., representing a class of

                                                  Page 1 of 5
 Case 8:21-cv-00338-CJC-ADS Document 23-4 Filed 05/12/21 Page 3 of 6 Page ID #:140

more than 7,000 limited partners who invested in 12 oil and gas limited partnerships, who alleged the
defendants made false and misleading statements and omitted material information regarding the value of
the assets held by the partnerships in proxy statements used to solicit votes in favor of mergers that
caused the investors to be cashed out of their investments. Ms. Pachman took key depositions, wrote the
opposition to defendants’ motion for summary judgment, and wrote the successful opposition to
defendants’ motion to decertify the class. The case was settled for $37.5 million in March 2015, with the
class receiving approximately $24 million.

Ms. Pachman also represented Kansas City Power & Light Company (KCPL) in a high-stakes renewable
energy arbitration. During arbitration she delivered the opening statement, cross-examined the other
side’s expert, presented fact and expert witnesses, handled depositions, managed expert reports, and
wrote the pre-and post-hearing briefs. The panel unanimously ruled in KCPL’s favor.

Ms. Pachman currently serves as counsel for one of the largest-ever certified consumer classes, which
encompasses nearly all U.S. cellular phone purchasers, all of whom have been impacted by Qualcomm’s
anti-competitive conduct. This complex case straddles the intersection of antitrust and technology and
involves Qualcomm’s monopoly in the cellular modem chip market to extract supra-competitive licensing
fees on its intellectual property. Ms. Pachman briefed and successfully obtained class certification for the
group – synthesizing hundreds of pages of expert analyses, voluminous fact evidence, and case law
spanning complex antitrust and intellectual property issues. In 2018, the Court granted class certification
in a 66-page order finding “substantial,” “strong” and “compelling” evidence to support the certification.
Click here for the certification order.

Prior to joining Susman Godfrey, Ms. Pachman served as a Law Clerk to the Honorable Philip S. Gutierrez in
the U.S. District Court for the Central District of California. She also serves on the Board of Governors for
the Women Lawyers’ Association of Los Angeles and serves on the Board of the Association of Business
Trial Lawyers.



Education
  Northwestern University (B.A., Political Science and Communication Studies, magna cum laude)
  UCLA School of Law (J.D.)



Clerkship

Law clerk to the Honorable Philip S. Gutierrez, United States District Court for the Central District of
California



Notable Representations
Ongoing Matters


In Re Blackbaud, Inc., Customer Data Security Breach Litigation. Appointed co-lead counsel in this
multi-district litigation, which relates to a massive data breach. Blackbaud, a cloud computing provider,
maintains consumer data on behalf of thousands of non-profit corporations, hospitals, and educational
institutions. The complaint alleges that Blackbaud did not maintain adequate security measures, which led
to a ransomware attack. The stolen data included bank account information, social security numbers,
health care data, usernames, and/or passwords.

                                                 Page 2 of 5
 Case 8:21-cv-00338-CJC-ADS Document 23-4 Filed 05/12/21 Page 4 of 6 Page ID #:141

Jane Doe v. MindGeek USA Incorporated et al. Filed a class action against PornHub and its parent
company, MindGeek, alleging MindGeek has violated federal sex trafficking and child pornography laws by
knowingly posting, enabling the posting of and profiting from thousands of pornographic videos featuring
persons under the age of 18.

In re Qualcomm Antitrust Litigation. Serve as counsel for one of the largest-ever certified consumer
classes, which encompasses nearly all U.S. cellular phone purchasers, all of whom have been impacted by
Qualcomm’s anti-competitive conduct. This complex case straddles the intersection of antitrust and
technology and involves Qualcomm’s monopoly in the cellular modem chip market to extract supra-
competitive licensing fees on its intellectual property. Ms. Pachman has played a crucial role in this matter
– from taking depositions of key Qualcomm C-level executives and high-ranking Apple third-party
witnesses to working with and defending the depositions of antitrust, pass through and licensing experts to
representing class members in discovery. Most critically, Ms. Pachman briefed and successfully obtained
class certification for the group – synthesizing hundreds of pages of expert analyses, voluminous fact
evidence, and case law spanning complex antitrust and intellectual property issues. In 2018, the Court
granted class certification in a 66-page order finding “substantial,” “strong” and “compelling” evidence to
support the certification. Click here for the certification order.
Wins


Timber Hill v. Pershing Square Capital Management, L.P., et al. Secured a $40 million settlement
for a class of derivatives traders in Timber Hill v. Pershing Square Capital Management, L.P., et al. Timber
Hill alleged Defendants violated federal securities laws through their illicit insider trading and front-running
scheme that damaged Timber Hill and other investors by artificially deflating the value of options and
equity forwards traded by Timber Hill and Class Members. This is the largest ever stand-alone options
settlement and the largest ever Section 20A options settlement.

Ferrick et al. v. Spotify USA. Secured both a $43.45 million cash fund and an agreement to pay future
royalties to settle a copyright class-action lawsuit with Spotify brought on behalf of music copyright
owners. This ground-breaking case gained national media attention, receiving press
from Billboard, Forbes, and Reuters. Fees and expenses have not yet been determined.

General Motors LLC Ignition Switch Litigation. Represented plaintiffs in this massive class action
against General Motors, hundreds of suits were consolidated into a federal multidistrict litigation in New
York over an ignition switch defect in GM vehicles, which causes the engine to switch off during use and
disable the car’s air bags. Pachman worked with a team of Susman Godfrey lawyers on the sixth personal
injury bellwether case, which settled favorably on eve of trial. This case received substantial press from
outlets such as The Wall Street Journal.

Lithium Ion Batteries Antitrust Litigation. Defended more than twenty depositions in this nationwide
antitrust class action brought against the world’s largest manufacturers of lithium ion batteries, which
power virtually every laptop computer, cell phone, smartphone, digital music player (e.g., iPods), tablet
device (e.g., iPads), digital camera and camcorder, and cordless power tool used today. The suit alleges
that the defendants engaged in a long-running conspiracy over more than a decade to unlawfully fix, raise
and stabilize prices of lithium ion batteries.

ZiiLabs v. Apple and Samsung. Represented ZiiLabs, a subsidiary of the Singapore-based media
company Creative Technologies, Ltd. Ziilabs brought claims for patent infringement of its patents related
to graphics processing technology developed originally by 3DLabs. Pachman took and defended key
depositions in this matter, prepared and argued key motions in limine, defeated summary judgment and
successfully opposed Daubert motions. The case settled on the eve of trial after Apple had taken a
license.

Sentius v. Microsoft. Represented Sentius against Microsoft in a patent infringement suit involving

                                                  Page 3 of 5
 Case 8:21-cv-00338-CJC-ADS Document 23-4 Filed 05/12/21 Page 5 of 6 Page ID #:142

automated database technology. Pachman handled the Daubert motions in this matter. The case settled
on highly favorable terms within 24 hours of the court issuing orders on those motions.

Schulein, et al. v. Petroleum Development Corp., et al. Represented plaintiffs in this class action
litigation in Santa Ana federal court on behalf of more than 7,000 limited partners who invested in 12 oil
and gas limited partnerships. Plaintiffs alleged the defendants made false and misleading statements and
omitted material information regarding the value of the assets held by the partnerships in proxy
statements used to solicit votes in favor of mergers that caused the investors to be cashed out of their
investments. On the eve of trial, after three years of hard fought litigation – and following the court’s
denial of defendants’ class decertification motion, which Pachman wrote, and denial of defendants’ partial
motions for summary judgment, also written by Pachman — the case was settled for $37.5 million, with
the class receiving approximately $24 million.

Taylor v. Shippers Transport Express. Served as counsel to Shippers Transport Express and SSA
Marine in a misclassification case. Susman Godfrey was retained to assist with trial preparation, and the
case settled on favorable terms just before trial.

Westmoor v. Ganga. Represented Westmoor in this copyright and trademark infringement suit in the
Central District of California. Pachman briefed cross-motions for summary judgment in this case, which
settled on favorable terms shortly after motion for summary judgment briefing.



Honors and Distinctions

California Trailblazer, The Recorder (2020, ALM)

One to Watch, Commercial Litigation Best Lawyers (2021, Woodward White, Inc.)

40 and Under Hot List, Benchmark Litigation (2020, Legal Media News)

Recommended Lawyer, Dispute Resolution: General Commercial Disputes, The Legal 500, (2019, Legal
500)

Next Generation Woman Leader in Tech Law, The Recorder (2018, ALM)

Southern California Rising Star, Super Lawyers (2017, 2018, 2019, 2020, Thomson Reuters)

UCLA Law Review, Chief Comments Editor, Vol. 58



Professional Associations
  State Bar of California

  Board of Governors, Women Lawyers Association of Los Angeles



Articles

The Music Modernization Act’s Impact on Pre-1972 Works, The Daily Journal, April 2019



                                                   Page 4 of 5
Case 8:21-cv-00338-CJC-ADS Document 23-4 Filed 05/12/21 Page 6 of 6 Page ID #:143




                                    Page 5 of 5
